Case: 16-17717     Date Filed: 08/15/2019     Page: 1 of 3


                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 16-17717
                           ________________________

                       D.C. Docket No. 1:16-cv-00341-RWS



BRUCE GATES,
on behalf of himself and those similarly situated,

                                                     Plaintiff - Appellant,

versus

TF FINAL MILE, LLC,
a Foreign Limited Liability Company,
formerly known as Dynamex Operations East, LLC,

                                                     Defendant - Appellee.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                                 (August 15, 2019)
                Case: 16-17717        Date Filed: 08/15/2019      Page: 2 of 3


Before JORDAN, GRANT, and SILER, ∗ Circuit Judges.

PER CURIAM:

       The plaintiffs—a group of same-day delivery drivers—sued their former

employer—TF Final Mile, LLC—under the Fair Labor Standards Act, 29 U.S.C. §

201 et seq., alleging unpaid minimum and overtime wages. They appeal the

district court’s order dismissing their complaint and compelling arbitration.

       TF Final Mile moved to dismiss the complaint and compel arbitration

pursuant to the parties’ Independent Contractor Agreement for Transportation

Services, which contained an arbitration provision. In its motion, TF Final Mile

argued that the plaintiffs’ claims should be arbitrated under the Federal Arbitration

Act (FAA), 9 U.S.C. § 1 et seq. The plaintiffs responded that § 1 of the FAA,

which provides a narrow exemption to arbitration, applies to the Independent

Contractor Agreement. Specifically, 9 U.S.C. § 1 “exempts from [FAA] coverage

any arbitration agreement contained in ‘contracts of employment of . . . workers

engaged in foreign or interstate commerce.’” Hill v. Rent-A-Center, Inc., 398 F.3d
1286, 1288 (11th Cir. 2005) (quoting § 1).

       In addressing the exemption, the district court considered, among other

things, whether the Independent Contractor Agreement was a “contract[ ] of

employment” under § 1. The determining factor, according to the district court,

∗The Honorable Eugene E. Siler, Jr., United States Circuit Judge for the Sixth Circuit, sitting by
designation.
                                                2
              Case: 16-17717    Date Filed: 08/15/2019     Page: 3 of 3


was whether the plaintiffs “were independent contractors or Defendant’s

employees[.]” D.E. 32 at 7 (emphasis added). Because it concluded that the

plaintiffs were independent contractors, the district court ruled that § 1 did not

apply. See id. at 9. In other words, the district court believed that an independent

contractor agreement is not a contract of employment under § 1.           Given an

intervening Supreme Court decision, that was error.

      After the district court entered its order, the Supreme Court held in New

Prime Inc. v. Oliveira, 139 S. Ct. 532, 539–44 (2019), that § 1 applies to employer-

employee agreements as well as independent-contractor agreements because, at the

time Congress passed the FAA, “contracts of employment” included independent

contractor agreements. Under the Court’s holding in New Prime, the district court

erred by treating § 1’s application as contingent upon “whether Plaintiffs were

independent contractors or [ ] employees.” D.E. 32 at 7.

      For these reasons, we reverse the district court’s order of dismissal and

remand for reconsideration in light of the Supreme Court’s opinion in New Prime,
139 S. Ct. at 539–44.

      REVERSED AND REMANDED.




                                         3